Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 F ORM 10-Q (Mark one) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 0-22122 MTM TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) New York 13-3354896 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1200 High Ridge Road Stamford, CT (Address of principal executive offices) (Zip Code) 975-3700 (Registrants telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer oSmaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. There were a total of 904,514 shares of the issuers common stock, par value $.001 per share, outstanding as of November 10, 2008. MTM TECHNOLOGIES, INC. Quarterly Report on Form 10-Q Quarter Ended September 30, 2008 Table of Contents Page PART I  FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of September 30, 2008 (Unaudited) and March 31, 2008 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended September 30, 2008 and 2007 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2008 and 2007 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4T. Controls and Procedures 25 PART II  OTHER INFORMATION Item 1. Legal Proceedings 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures Index to Exhibits PART I - FINANCIAL INFORMATION Item 1. Financial Statements. MTM TECHNOLOGIES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands, except share data) September 30, March 31, (Unaudited) A S S E T S Current assets: Cash $ $ Accounts receivable-trade, net of allowance of $856 and $974, respectively Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Other assets TOTAL ASSETS $ $ L I A B I L I T I E S A N D S H A R E H O L D E R S  E Q U I T Y Current liabilities: Secured revolving credit facilities $ $ Inventory financing agreements Related party note payable  Accounts payable Accrued expenses Deferred revenue Current portion of capital lease obligations Total current liabilities Secured promissory note Long-term accrued interest on secured promissory note Related party notes payable  Other long-term liabilities Total liabilities Shareholders equity: Series A preferred stock, $.001 par value; 40,280,000 and 39,300,000 shares authorized; issued and outstanding 30,451,469 and 29,569,259 shares at September 30, 2008 and March 31, 2008, respectively Common stock, $.001 par value; 150,000,000 shares authorized; issued and outstanding 900,739 and 890,228 shares, respectively 1 1 Additional paid-in capital Accumulated deficit ) ) Total shareholders equity TOTAL LIABILITIES AND SHAREHOLDERS EQUITY $ $ See notes to unaudited condensed consolidated financial statements. 1 MTM TECHNOLOGIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except per share data) Three Months Ended Six Months Ended September 30, September 30, Net revenues: Products $ Services Total net revenues Costs and expenses: Cost of products sold Cost of services provided Selling, general and administrative expenses Total costs and expenses Operating loss ) Interest (expense) and other, net ) Loss before income tax provision ) Provision for income taxes 3 Net loss $ ) $ ) $ ) $ ) Preferred stock dividend Net loss available to common shareholders $ ) $ ) $ ) $ ) Net loss per common share: Basic and Diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and Diluted See notes to unaudited condensed consolidated financial statements. 2 MTM TECHNOLOGIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended September 30, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Provision for uncollectible accounts 40 Depreciation Amortization of intangibles Provision for deferred income taxes  Amortization of debt discount Non-cash interest on secured subordinated promissory note Amortization of debt issuance costs Stock-based compensation Non-cash interest on notes payable  Cash provided/(used) by changes in operating assets and liabilities: (Increase) decrease in assets: Accounts receivable Inventories ) Prepaid expenses and other current assets ) ) Other assets ) Increase (decrease) in liabilities: Accounts payable and accrued expenses ) ) Deferred revenue ) ) Net cash used in operating activities ) ) INVESTING ACTIVITIES: Additions to property and equipment ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES: Borrowing (repayment) on secured revolving credit facility ) Repayments on inventory financing ) Proceeds from issuance of preferred stock, net  Proceeds from issuance of related party notes payable  Proceeds from issuance of secured promissory note  Common stock issued under stock plans 14 46 Principal payments on capital lease obligations ) ) Net cash provided by financing activities NET DECREASE IN CASH ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental disclosure of non-cash financing activities: Series A Preferred Stock dividend accrued $ $ Series A Preferred Stock dividend settled with preferred stock $ $ Warrants issued in connection with notes payable $ $  Warrants issued in connection with secured promissory note $  $ Supplemental disclosure of non-cash investing activities: Common stock issued to settle contingent consideration relative to acquisition $  $ See notes to unaudited condensed consolidated financial statements. 3 MTM TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1. FINANCIAL STATEMENT PRESENTATION AND NATURE OF OPERATIONS The accompanying condensed consolidated financial statements include the accounts of MTM Technologies, Inc. and its wholly owned subsidiaries, MTM Technologies (US), Inc., Info Systems, Inc. and MTM Technologies (Massachusetts) LLC, collectively referred to as (the Company). All significant intercompany accounts and transactions have been eliminated. The Company operates on a fiscal year that ends on March 31. The condensed consolidated balance sheet of the Company at March 31, 2008 has been derived from the Companys Annual Report on Form 10-K for the year then ended. All other condensed consolidated financial statements contained herein have been prepared by the Company and are unaudited. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto contained in the Companys Annual Report on Form 10-K for the year ended March 31, 2008. The accompanying unaudited condensed consolidated financial statements have been prepared under the rules and regulations of the Securities and Exchange Commission (the SEC). Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America (GAAP) for complete financial statements. In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments and accruals, consisting of a normal recurring nature, necessary to present fairly the consolidated financial position of the Company as of September 30, 2008, and the consolidated results of operations and cash flows for the periods presented herein. Operating results for the three and six months ended September 30, 2008 are not necessarily indicative of the results that may be expected for the Companys entire fiscal year ending March 31, 2009. Certain prior years balances have been reclassified to conform to the current format. Effective August 20, 2008, FirstMark Capital, L.L.C., a Delaware limited liability company (FirstMark Capital), became the investment manager of certain funds formerly managed by Pequot Capital Management Inc. (Pequot). These funds included Pequot Private Equity Fund III, L.P. and Pequot Offshore Private Equity Partners III, L.P. now known as FirstMark III L.P. (FirstMark Fund) and FirstMark III Offshore Partners, L.P. (FirstMark Offshore Partners  together with FirstMark Fund, FirstMark  ) respectively. Constellation Venture refers to Constellation Venture Capital II, L.P., Constellation Offshore refers to Constellation Venture Capital Offshore II, L.P., BSC refers to The BSC Employee Fund VI, L.P., CVC refers to CVC II Partners, LLC, and collectively with Constellation Venture, Constellation Offshore and BSC, Constellation, and together with FirstMark, (the Investors). Liquidity The Company sustained net losses for the three and six months ended September 30, 2008 and during the fiscal years ended March 31, 2008 and 2007. The Companys decline in performance in the first half of fiscal 2009 continued to be impacted by a weaker US economy and reduced access to business credit. The Companys business requires significant levels of working capital to fund future revenue growth and current operations. The Company has historically relied on and continues to rely heavily on, trade credit from vendors and its credit facilities for its working capital needs. Working capital at September 30, 2008 was $3.4 million as compared to a working capital deficit of $(3.3) million at March 31, 2008. The Company has made a concerted effort in the past two years to improve its working capital position, including successfully completing several financing arrangements with the Investors amounting to $6.0 million, securing an additional $3.0 million in financing under the CP/NEBF Credit Agreement, and issuing additional shares of preferred stock raising over $9.0 million in the prior fiscal year alone. In fiscal 2007 the Company implemented a $6.0 million restructuring and have since then instituted other cost control initiatives and programs as well as further headcount reductions in an effort to streamline operations and better manage costs, and finally the Company has significantly reduced its infrastructure investment by limiting future capital expenditures including the internal development of purchased and developed software. The Companys future liquidity and capital requirements will depend on numerous factors, including, general economic conditions and conditions in the financial services, government and technology industry in particular; the ability to extend or refinance its current maturities; the ability to negotiate additional flexibility in borrowing restrictions and reserves under its current financing facilities and vendor lines of credit; the Companys dependence on third party licenses and the Companys ability to maintain its status as an authorized reseller/service provider of IT products; the cost effectiveness of our product and service development activities and our ability to reduce and leverage our centralized infrastructure, all of which may impact the Companys ability to fund its operations for the foreseeable future. The Company currently has no commitments for material capital expenditures. To the extent that the Companys existing capital resources are insufficient to meet its working capital requirements the Company may seek to raise additional funds or seek additional financing arrangements. However, no assurance can be given that such financing may be obtained on terms attractive to the Company, or at all. Furthermore, any additional debt or equity financing arrangements may be dilutive to shareholders, and debt financing, if available, may involve restrictive covenants. The Companys failure to raise capital when needed could have a material adverse effect on its business, operating results and financial condition. 4 NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Reverse Stock Split On June 25, 2008, the Company affected a reverse stock split of its Common Stock at a split ratio of 1-for-15 (Reverse Stock Split). The Reverse Stock Split was approved by our Independent Committee of the Board of Directors on April 25, 2008 and by our Board of Directors on April 28, 2008. On May 1, 2008, FirstMark and Constellation the holders of a majority of the Companys voting stock delivered to the Company an executed written stockholders' consent approving the Reverse Stock Split. As of May 1, 2008, FirstMark and Constellation collectively owned approximately 70% of the Companys voting securities and 100% of the Companys Series A Preferred Stock. As a result of FirstMark and Constellations approval, no further stockholder approval or action was necessary. As a result of the Reverse Stock Split, every fifteen shares of the Companys Common Stock have been converted into one share of Common Stock. The Reverse Stock Split affected all of the Companys common stockholders uniformly and did not affect any common stockholders percentage ownership interests in the Company or proportionate voting power, except for minor changes resulting from the cash payment of fractional shares. All outstanding options, restricted stock units, warrants and convertible securities were appropriately adjusted for the Reverse Stock Split automatically on the effective date of the Reverse Stock Split. The effects of the Reverse Stock Split have been reflected retroactively in the accompanying condensed consolidated financial statements and notes thereto for all periods presented. The Reverse Stock Split was implemented to avoid being delisted from the NASDAQ Stock Market (the NASDAQ) due to the failure to comply with the minimum bid price for our Common Stock. On May 14, 2008, we received a NASDAQ Staff Determination indicating our failure to comply with NASDAQ Marketplace Rule 4310(c)(4)- the minimum bid price requirement- for continued listing, and that our securities were subject to delisting from The NASDAQ Capital Market. Pursuant to the NASDAQ rules, we requested a hearing before a NASDAQ Listing Qualifications Panel (the Panel). The hearing request stayed the suspension of trading and delisting of our
